Case 1:19-cv-25239-JEM Document 22 Entered on FLSD Docket 03/25/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                           Case Number: 19-25239-CIV-MARTINEZ/REID
                                   Case No. 96-00443-CR-JEM

  ELADIO ALBERTO MUNOZ,

          Movant,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  _____________________________________/

      ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THIS MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Movant’s successive Motion to Vacate pursuant to

  28 U.S.C. § 2255, (ECF No. 8).1 Magistrate Judge Reid filed a Report and Recommendation,

  (ECF No. 15), recommending that (1) the Motion be granted in part and denied in part; (2)

  Movant’s challenge to his conviction on Count III be granted and that the conviction and sentence

  on Count III be vacated; (2) Movant’s challenge to Count VI be denied; (3) a certificate of

  appealability be issued on two issues as discussed further below; and (4) the case be closed. Both

  Movant and the Government have filed objections to the Report and Recommendation, responses

  to each other’s objections, and the Government has filed supplemental authorities.                     After

  conducting a de novo review of the record, the Court OVERRULES the objections and

  AFFIRMS and ADOPTS Judge Reid’s report and recommendation in its entirety.

          Movant’s underlying criminal case involved three “episodes” of robbery, extortion,


  1
   Citations to the civil record will be referred to as “ECF No.,” whereas citations to the underlying criminal
  record (96-00443-CR-JEM) will be referred to as “CR ECF No.”


                                                       1
Case 1:19-cv-25239-JEM Document 22 Entered on FLSD Docket 03/25/2021 Page 2 of 5




  kidnapping, and carjacking. The Eleventh Circuit explained these three episodes in Movant’s

  direct appeal, as follows:

          First was the robbery and extortion of Nelson and Mercedes Gomez Martin on June 26,
          1995. The second episode included the kidnapping and extortion of Jose and Idania Arias
          and their children on January 11, 1996. The final episode involved the November 4, 1996
          attempted robbery of Rosa Gonzalez, Armando Gonzalez’s housekeeper and the
          kidnapping and extortion of Armando Gonzalez on November 13, 1996. The Arias and
          Gonzalez episodes also involved carjacking, and firearms were used in all three episodes.

          Although not physically involved in the robberies and extortions, [two of Movant’s co-
          defendants] served as “tipsters.” They were Santeria priests and used their positions to
          gain confidential information regarding the financial status of their followers, called
          “godchildren.” This information was then passed on to Orestes Hernandez who in turn,
          along with [Movant and three other co-defendants], targeted the individuals beginning in
          December 1994.

  U.S. v. Diaz, 248 F.3d 1065, 1075 (11th Cir. 2001).

         A grand jury charged Movant with six counts: (1) conspiracy to commit Hobbs Act

  extortion, in violation of 18 U.S.C. § 1951(b) (Count I); (2) Hobbs Act extortion based on the

  Martin episode, in violation of 18 U.S.C. § 1951(b) (Count II); (3) using and carrying a firearm

  during and in relation to the Hobbs Act extortion offense in Count II, in violation of 18 U.S.C. §

  924(c) (Count III); (4) attempted Hobbs Act extortion based on the Arias episode, in violation of

  18 U.S.C. § 1951(b) (Count IV); (5) carjacking based on the Arias episode, in violation of 18

  U.S.C. § 2119 (Count V); (6) using and carrying a firearm during and in relation to the offence in

  Count IV and V, in violation of 18 U.S.C. § 924(c)(1) and (2) (Count VI). (CR ECF No. 330).

  Movant was convicted by a jury on all counts, (CR ECF No. 439), and the Court sentenced Movant

  to a total of 705 months imprisonment, (CR ECF No. 551).

         On appeal, the Eleventh Circuit affirmed the convictions, but vacated the sentences on

  Counts I, II, IV, and V for resentencing. Diaz, 248 F.3d at 1109. On remand, the Court re-sentenced

  Movant to a total of 535 months’ imprisonment. (CR ECF No. 660). The Bureau of Prisons




                                                  2
Case 1:19-cv-25239-JEM Document 22 Entered on FLSD Docket 03/25/2021 Page 3 of 5




  calculates Movant’s release date as July 6, 2034. Movant has filed three other § 2255 motions, the

  first of which was dismissed on the merits, see Munoz v. United States, Case No. 05-cv-23260-

  ASG, ECF No. 63, and the others for lack of jurisdiction as successive, (see CR ECF Nos. 757,

  767). The Eleventh Circuit granted Movant’s application to file the instant successive motion

  pursuant to 28 U.S.C. § 2255(h). (ECF No. 1). Judge Reid recommends that the Motion be granted

  as to Count III, but denied as to Count VI. The Court agrees.

         In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court held that the residual

  clause in 18 U.S.C § 924(c)(3)(B) is unconstitutionally vague. Section 924(c) criminalizes the use

  or carrying of a firearm “during and in relation to any crime of violence.” § 924(c)(1)(A). The

  statute defines a “crime of violence” as a felony that either “(A) has as an element the use,

  attempted use, or threatened use of physical force against the person or property of another” or

  “(B) that by its nature, involves a substantial risk that physical force against the person or property

  of another may be used in the course of committing the offense.” § 924(c)(3)(A)–(B). Subsection

  (A) is called the “elements clause,” and subsection (B) is the now-invalid “residual clause.” Davis

  does not affect offenses that qualify as “crimes of violence” under the elements clause. E.g.,

  Steiner v. United States, 940 F.3d 1282, 1285 (11th Cir. 2019).

         The Government concedes that, after Davis, “both substantive and attempted Hobbs Act

  extortion are not crimes of violence” and that “Movant is actually innocent of the Section 924(c)

  crime charged in Count III. (ECF No. 10, at 3). Because the only predicate for Count III is the

  Hobbs Act extortion charge—which the Government does not dispute—Count III requires vacatur.

         The question remains, however, as to whether Movant met his burden of proving that the

  conviction on Count VI was predicated on the Hobbs Act charge in Count IV, which falls outside

  of § 924(c)’s elements clause. Judge Reid recommends denial of Movant’s motion as to Count VI




                                                    3
Case 1:19-cv-25239-JEM Document 22 Entered on FLSD Docket 03/25/2021 Page 4 of 5




  because Movant failed to prove that Count VI was predicated solely on the attempted Hobbs Act

  extortion charge. In doing so, Judge Reid applies the standard set forth in Beeman v. United States,

  871 F.3d 1215 (11th Cir. 2017).

         Movant argues that this Court “must treat the attempted Hobbs Act extortion in Count IV

  as the operative § 924(c) predicate for Count VI and urges the Court against applying the Beeman

  standard. (See ECF No. 11, at 2). The Court disagrees. As previously held, Beeman applies to

  Davis claims and is binding on this Court. (See CR ECF No. 794). This is further confirmed by

  the Eleventh Circuit’s opinions relying on Beeman. The Eleventh Circuit recently noted that

  movants seeking relief under a Davis claim “will have to show that his § 924(c) conviction resulted

  from application of solely the residual clause.” In re Hammoud, 931 F.3d 1032, 1041 (11th Cir.

  2019); In re Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019) (“Cannon, as the movant, still bears

  the burden of proving the likelihood that the jury based its verdict of guilty in Count 3 solely on

  the Hobbs Act conspiracy, and not also on one of the other valid predicate offenses identified in

  the count (four drug crimes and two carjackings).”); see also Granda v. United States, No. 17-

  15194, 2021 WL 923282, at *10 (11th Cir. March 11, 2021) (holding that the movant did not meet

  its burden of showing “a substantial likelihood that the jury relied solely” on the Hobbs Act charge

  to predicate its conviction of the § 924(c) charge).

         Thus, Movant bears the burden of proving that the jury based its verdict of guilty in Count

  VI solely on Count IV, the Hobbs Act charge. He has failed to meet this burden. As Magistrate

  Judge Reid aptly stated, the record reveals that “the carjacking offense was inextricably

  intertwined with the attempted Hobbs Act extortion offense in that Movant committed the armed

  carjacking during the course of, and in furtherance of, the attempted Hobbs Act extortion.” (ECF

  No. 15, at 11); see Granda, 2021 WL 923282, at *10 (holding that “[t]he tightly bound factual




                                                    4
Case 1:19-cv-25239-JEM Document 22 Entered on FLSD Docket 03/25/2021 Page 5 of 5




  relationship of the predicate offenses precludes Granda from showing a substantial likelihood that

  the jury relied solely on” the Hobbs Act charge to predicate its conviction of the § 924(c) charge.).

  In light of the record, Movant cannot establish that his § 924(c) conviction in Count VI was solely

  predicated upon the attempted Hobbs Act extortion and not also, or alternatively, on the carjacking

  charge. Accordingly, the Motion is denied as to Count VI.

         Finally, because Judge Reid’s well-reasoned report already addresses the parties’

  remaining objections, the Court need not reiterate them.

         After careful consideration, it is ADJUDGED that United States Magistrate Judge Reid’s

  Report and Recommendation, (ECF No. 15 is AFFIRMED and ADOPTED.

         1.      Movant’s successive 28 U.S.C. § 2255 motion (ECF No. 8) is GRANTED IN

  PART AND DENIED IN PART as set forth herein. The Motion is GRANTED as to Count III

  and DENIED as to Count VI. The Court will set a resentencing hearing via a separate order.

         2.      A certificate of appealability SHALL ISSUE as to the following issues: (1) whether

  the Court erred in applying the reasonable probability and harmless-error review standards to an

  error arising from a jury that was instructed on multiple possible predicate crimes—one of which

  is invalid—and a general verdict that does not specify the predicate(s) on which the jury relied;

  and (2) whether the Court erred in determining the charges were inextricably intertwined and the

  error was harmless.

         3.      This case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of March, 2021.



                                                        ____________________________________
  Copies provided to:                                   JOSE E. MARTINEZ
  Magistrate Judge Reid                                 UNITED STATES DISTRICT JUDGE
  All Counsel of Record



                                                   5
